Case 3:18-cv-07502-EDL Document 6-2 Filed 12/13/18 Page 1 of 3




            Exhibit
              B
                 Case 3:18-cv-07502-EDL Document 6-2 Filed 12/13/18 Page 2 of 3

                                                                                  Northeast Case Management Center
                                                                                                       Heather Santo
                                                                                             Assistant Vice President
                                                                                   1301 Atwood Avenue, Suite 211N
                                                                                                  Johnston, RI 02919
                                                                                          Telephone: (866)293-4053
                                                                                                 Fax: (866)644-0234



November 8, 2018


Warren Postman, Esq.
Keller Lenkner
150 N. Riverside Plaza, Suite 4270
Chicago, IL 60606
Via Email to: wdp@kellerlenkner.com

R. James Slaughter, Esq.
Keker, Van Nest & Peters LLP
633 Battery Street
San Francisco, CA 94111
Via Email to: rslaughter@keker.com

Re: Lyft, Inc.

Dear Counsel:

This will acknowledge receipt of 1,123 Demands for Arbitration, including copies of arbitration agreements
providing for administration by the American Arbitration Association (“AAA”).

The outcome of our preliminary administrative review, which is subject to review by the arbitrators, is that the
administrative fees in these matters will be governed by the Employment/Workplace Fee Schedule, which can be
found on our website, www.adr.org.

In cases before a single arbitrator, a non-refundable filing fee, capped in the amount of $300.00, is payable in full
by the individual when a claim is filed. A non-refundable fee in the amount of $1,900.00 is payable in full by the
business.

We request that the business remit the balance of the filing fees in the amount of $2,133,700.00 by December 10,
2018. An invoice will follow under separate cover. Upon receipt of the balance of the filing fees, the AAA will
proceed with administration

Payment may be submitted via wire, check or credit card. Checks should be made payable to the American
Arbitration Association and sent to 13727 Noel Road, Suite 700, Dallas, TX 75240. Wire transfer instructions are
attached. To pay by credit card, please contact the undersigned.

Under California law (the Ethics Standards for Neutral Arbitrators in Contractual Arbitration), upon the
appointment of an arbitrator in consumer arbitrations, the AAA is required to disclose certain information
regarding cases we have administered. Also, pursuant to the California Code of Civil Procedure section 1281.96,
the AAA must collect and make available to the public information regarding our involvement in, and outcome
of, consumer arbitrations. The AAA relies on the information provided by the parties to fulfill its obligations
under California law.
               Case 3:18-cv-07502-EDL Document 6-2 Filed 12/13/18 Page 3 of 3



Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of
less than 300% of the federal poverty guidelines are entitled to a waiver of arbitration fees and costs. This waiver
of fees does not include arbitrator fees and compensation. This law applies to all consumer agreements subject to
the California Arbitration Act, and to all consumer arbitrations conducted in California. A consumer meeting
these requirements must submit to the AAA a declaration under of oath regarding monthly income and the
number of persons in the consumer’s household. Please email me if you have any questions regarding the waiver
of administrative fees.

Should the parties wish to mediate with the AAA prior to arbitration, the AAA will preserve the arbitration filing
and initiate the mediation process without requiring that the parties provide the full filing fee. Should the parties
later desire to proceed to arbitration, the parties would be required to meet any outstanding filing requirements. If
mediation at this stage is of interest to the parties, all parties should confirm in writing their agreement to stay this
proceeding before the above deadline.

Please note: no answering statement or counterclaim is due at this time. Upon full satisfaction of the filing
requirements, the AAA will notify the parties of the response deadlines.

Should you have any questions or concerns, please do not hesitate to contact me.

Sincerely,



Jonathan J. Weed
Director of ADR Operations
Direct Dial: (401)431-4745
Email: jonathanweed@adr.org
Fax: (866)644-0234


cc:

Erin E. Meyer, Esq.
Rachel Meny, Esq.
Jo Golub, Esq.
Ashley Keller, Esq.
Thomas Kayes, Esq.
